DAUKSCH, Judge,
concurring specially.
While I agree with the well-reasoned opinion of the majority, I would decide the case a bit differently. It seems to me the actions of appellee throughout would entitle the appellants to the full relief requested. This bank acted as large powerful institutions occasionally are wont to do. The heavy-handed, confrontational action of the bank should act to just-as-heavily tip the scales of equity to appellants and cause the judge to rule in favor of appellants on remand.